Title: From James Madison to James Dinsmore, [ca. 24 April 1809]
From: Madison, James
To: Dinsmore, James


Sir
[ca. 24 April 1809]
I have recd. your letter of the 17th. and will attend to the bill of Articles inclosed in it. I can furnish you with the $500 whenever you chuse to draw on me, or to signify that it be sent. ⟨You⟩ may dispose of the Porch at the S. W. end of the House as my Mother pleases. The area to the S. Wing may be omitted; but Mr. Chisolm, must run up the wall so as to have a proper face, when the area shall be formed. Accept my respects
James Madison
